Matter of Jessica C.G. v Charles T.R. (2016 NY Slip Op 04217)





Matter of Jessica C.G. v Charles T.R.


2016 NY Slip Op 04217


Decided on June 1, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 1, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
L. PRISCILLA HALL
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2015-01603
2015-02742
 (Docket No. P-3332-08)

[*1]In the Matter of Jessica C. G. (Anonymous), appellant,
vCharles T. R. (Anonymous), respondent.


Jessica C. G., Staten Island, NY, appellant pro se.

DECISION & ORDER
Appeals from (1) stated portions of an order of the Family Court, Richmond County (Helene D. Sacco, J.), dated February 2, 2015, and (2) stated portions of an order of that court dated March 26, 2015. The order dated February 2, 2015, insofar as appealed from, in effect, granted the mother certain relief relating to an order of filiation of that court dated October 10, 2008. The order dated March 26, 2015, insofar as appealed from, in effect, granted the mother certain relief relating to the same order of filiation.
ORDERED that the appeals are dismissed, without costs or disbursements, as the appellant is not aggrieved by the portions of the orders appealed from (see CPLR 5511; Mixon v TBV, Inc., 76 AD3d 144).
On October 10, 2008, a Support Magistrate entered an order of filiation which established the father's paternity of the subject child. In December 2014, the mother filed a written objection to the order of filiation seeking, inter alia, a copy of the order of filiation that was signed by a Support Magistrate, and not by a court clerk. In the order appealed from dated February 2, 2015, the Family Court provided the mother with a signed and certified copy of the original order of filiation and denied her objection. Thereafter, on February 25, 2015, the mother filed a second written objection to the order of filiation seeking the same relief. In the order appealed from dated March 26, 2015, the court denied this written objection. The mother appeals.
Although the Family Court denied the mother's objections to the order of filiation, the court, in effect, granted the relief which the mother requested (see CPLR 5511; Parochial Bus Sys. v Board of Educ. of City of N.Y., 60 NY2d 539; Mixon v TBV, Inc., 76 AD3d 144). Accordingly, the mother's appeals must be dismissed, as she is not aggrieved by the portions of the orders from which she appeals.
BALKIN, J.P., HALL, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court